PER CURIAM.
Diego Jimenez (“the defendant”) appeals from a trial court order prohibiting him from filing further pro se postconviction motions. Although the defendant has filed three postconviction relief motions, each addressed a different, legally cognizable issue. Thus, we find that the trial court abused its discretion in determining that the defendant abused his right to pro se access by filing frivolous motions. See State v. Spencer, 751 So.2d 47 (Fla.1999); Mims v. State, 994 So.2d 1233 (Fla. 3d DCA 2008).
Accordingly, we reverse the order prohibiting the defendant from filing further pro se motions from his conviction and sentence.
Reversed.